Citation Nr: 0201781	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  96-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle fracture prior to December 24, 
1997.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left ankle fracture from December 24, 
1997.

3.  Entitlement to an initial rating in excess of 10 percent 
for low back syndrome prior to October 6, 1999.

4.  Entitlement to an initial rating in excess of 20 percent 
for low back syndrome from October 6, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota that, in pertinent part, denied service connection 
for a low back disorder and granted service connection for a 
left ankle disability assigning a 10 percent evaluation 
effective July 7, 1993.

During the course of this appeal, a February 1996 rating 
decision granted service connection for low back syndrome and 
assigned a zero percent (noncompensable) evaluation effective 
July 7, 1993.  The 10 percent evaluation for a left ankle 
disability was continued.  The veteran's low back syndrome 
evaluation was later increased to 10 percent in an August 
1997 rating decision.  In a March 1999 rating decision the 
evaluation of the veteran's left ankle disability was 
increased to 20 percent effective December 24, 1997 and a 
November 1999 rating decision increased the evaluation of the 
veteran's low back syndrome to 20 percent effective October 
6, 1999.

This matter was previously before the Board in August 2000 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Residuals of a left ankle fracture are manifested by 
moderate limitation of motion prior to December 24, 1997.

3.  Residuals of a left ankle fracture are manifested by 
marked limitation of motion from December 24, 1997.

4.  Low back syndrome is manifested by pain on motion prior 
to December 24, 1997, and by limitation of motion to include 
unilateral loss of lateral spine motion from December 24, 
1997 to October 5, 1999.

5.  Low back syndrome is manifested by limitation of motion 
to include unilateral loss of lateral spine motion from 
October 6, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 for residuals 
of a left ankle fracture prior to December 24, 1997, have not 
been met.  38 U.S.C.A. §§ 1155 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2001).

2.  The criteria for a rating in excess of 20 for residuals 
of a left ankle fracture from December 24, 1997, have not 
been met.  38 U.S.C.A. §§ 1155 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2001).

3.  The criteria for a rating of 20 percent for low back 
syndrome prior to October 6, 1999, have been met for the 
period from December 24, 1997, to October 5, 1999.  
38 U.S.C.A. §§ 1155 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2001).

4.  The criteria for a rating in excess of 20 percent for low 
back syndrome from October 6, 1999, have not been met.  
38 U.S.C.A. §§ 1155 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not explicitly consider the provisions of 
the VCAA, its duty to the veteran has been met through the 
actions taken.  The February 1996 statement of the case (SOC) 
and November 1999 supplemental statement of the case (SSOC) 
notified the veteran of the relevant laws and regulations, 
and provided the criteria for evaluating the veteran's 
service-connected low back syndrome and left ankle 
disability.  As a result, the veteran has been fully informed 
of what additional evidence and information is required with 
regard to his claims.  The veteran has undergone VA 
examinations and copies of those reports have been associated 
with the file.  In addition, the RO has complied with the 
requested development contained in the Board's remand.  
Correspondence dated in September and November 2000 notified 
the veteran of what additional medical evidence was needed 
and what action would be taken by the RO.  Both the RO and 
the veteran's representative noted that the veteran submitted 
no additional medical evidence or information in response to 
these requests.  The veteran was afforded another VA 
examination in January 2001 and a copy of the report has been 
associated with the file.  A July 2001 SSOC also provided the 
veteran and his representative with additional information 
regarding the adjudication of his claim.  The factual 
development in this case that is reflected in the record 
indicates no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A.

Factual Background

Service medical records show the veteran was treated for low 
back pain not associated with trauma.  Diagnoses of his low 
back pain were low back spasm/strain and spondylolysis.  The 
veteran also had a fractured left ankle as the result of a 
motor vehicle accident and subsequently experienced chronic 
pain, weakness, and decreased range of motion of his left 
ankle.

The veteran underwent a VA examination in December 1993.  The 
veteran complained of swelling, numbness, stiffness, and pain 
in the left ankle.  He reported pain in the left ankle when 
doing deep squats.  On examination, there was no lateral left 
ankle instability.  The veteran walked on his toes normally, 
but complained of left heel pain when he walked on his heels.  
He also complained of left ankle pain when he walked on the 
lateral edges of his feet, but did walk normally on the 
medial edges of his feet.  Range of motion tests showed 
dorsiflexion to zero degrees and plantar flexion to 30 
degrees.  Inversion and eversion was to 15 degrees.  
Reference was made to a Form 507, wherein it was noted by the 
examiner that there was no left ankle instability, and no 
bone or joint atrophy, swelling, redness or deformity except 
as previously described.  The diagnosis was status post left 
ankle fracture with percutaneous screw fixation with residual 
slight loss of range of motion of the left ankle.  With 
regard to his back he complained of non-radiating low back 
pain when he did a lot of bending or lifting.  Rotation of 
the back was 30 degrees to the right and 25 degrees to the 
left.  Abduction was 30 degrees to the right and the left.  
Back flexion was 95 degrees and hyperextension was 30 
degrees.  X-rays of the lumbosacral spine did not show any 
evidence of fracture or malalignment.  The sacroiliac joints 
appeared to be within normal limits and the intervertebral 
disk spaces were well maintained.  X-ray studies of the left 
ankle revealed two metallic pins transfixing an old fracture 
of the medical malleolus; the fracture was incompletely 
healed.  

Medical records from the Minneapolis VA Medical Center (VAMC) 
show that the veteran had a physical examination in October 
1994.  The veteran had surgical scars on the left ankle.  He 
was able to walk on his toes and heels and do squats.  His 
low back demonstrated normal range of motion.  

In September 1995 the veteran underwent several VA 
examinations.  During the neurological examination the 
veteran complained of intermittent low back pain with no 
radicular symptoms.  He denied weakness or numbness of the 
lower extremities with the exception of the area around the 
surgery of the left ankle.  His back pain increased with 
prolonged walking or any activity.  He related that in May 
1995, he suffered a second fracture of the left leg.  The 
veteran's gait was normal and he was able to walk on his toes 
and heels and tandem walk.  Romberg, Faber, and straight leg 
raising tests were negative.  There was no tightness of the 
lumbar paraspinal muscles.  The impression was that there was 
no evidence of lumbar radiculopathy or lumbosacral 
plexopathy.  During a general medical examination, the 
examiner noted that the May 1995 leg fracture required the 
placement of plates in the leg.  On objective examination, it 
was revealed dorsiflexion of the left ankle was 5 degrees at 
best and plantar flexion was to 45 degrees.  Straight leg 
raises were to 90 degrees.  There was slight flattening of 
the lordotic curve, but range of motion of the back was well 
preserved.  Forward flexion was at least 90 to 95 degrees, 
backward extension was to 40 degrees, side flexion was to 30 
degrees, and rotation was to 30 degrees.  X-rays of the 
lumbosacral spine revealed normal alignment and 
intervertebral disks.  There was no evidence of a fracture.  
The impression of x-rays of the left ankle was satisfactory 
position and alignment of the left ankle status post open 
reduction, internal fixation of the distal tibia and fibular 
fractures.

X-rays of the lumbosacral spine dated in October 1997 were 
limited due to overlying barium within the veteran's colon.  
There was no evidence of any gross abnormality seen and there 
was essentially good alignment.  X-rays of the left ankle did 
not show any changes when compared to the September 1995 x-
rays.  There was increased callous formation seen along the 
distal fibula fracture site.  The ankle mortise was intact 
and the remainder of the bony structure was unremarkable.  No 
significant tissue swelling was noted.

In December 1997, the veteran underwent a VA orthopedic 
examination.  He complained of constant swelling of the left 
ankle and being unable to sit for long periods of time due to 
his back.  He had pain all the time and sometimes it was 
worse than other times.  The left ankle pain recently began 
to travel up his leg a little bit.  The pain was precipitated 
by walking or sitting for a long time, and was alleviated by 
elevating it in bed.  He also complained of decreased range 
of motion of the left ankle.  With regard to his back, the 
pain was aggravated by long periods of standing or sitting.  
His back prevented him from lifting heavy objects.  He denied 
use of any brace or other devices for any part of his body.  
On examination of the left ankle, dorsiflexion was to zero 
degrees, plantar flexion was to 20 degrees, inversion was to 
15 degrees, and eversion was to 15 degrees.  He complained of 
left ankle pain walking on tiptoes, bilateral calcaneal pain 
walking on the heels, left ankle pain walking on the lateral 
and medial edges of the feet.  He walked on his heels and 
toes normally.  He complained of left ankle and right knee 
pain on deep squat.  There was no extremity atrophy.  
Examination of the back revealed flexion to 95 degrees, 
hyperextension to 30 degrees, rotation  to 25 degrees to the 
right and left, and abduction to 25 degrees to the right and 
left.  Range of motion of the back was the same with both 
passive and active motion.  The veteran complained of low 
back pain with full right rotation and abduction.  He also 
complained of low back pain on 40 degrees straight leg 
raising right and 50 degrees flexion, abduction, and external 
rotation  on both the left and right.  There was no pain on 
straight leg raising on the left.  The veteran dressed, 
undressed, and climbed up and down the examination table 
normally.  There was no left ankle or lumbosacral spine 
redness, swelling, tenderness, or deformity except as 
specified.  X-rays of the lumbosacral spine did not show any 
significant changes in alignment since the September 1995 x-
rays.

Outpatient treatment records from the Minneapolis VAMC dated 
in May 1999 show the veteran complained of chronic left low 
back pain that had increased in the last couple of days.  He 
had trouble getting up and in and out of cars due to non-
radiating pain.

In October 1999, the veteran underwent a VA orthopedic 
examination.  He indicated that his back went out and that 
his left ankle was stiff and swelled a lot every day.  At 
times, pain significantly limited his functional ability.  He 
sometimes had loss of range of motion due to pain.  He 
complained of constant mild pain in his back that worsened by 
the end of the day.  The pain was aggravated by sitting for 
long periods of time and was alleviated by stretching, 
physical therapy, and exercise.  He was unable to do things 
for long periods of time or do heavy lifting.  His left leg 
gave out when his back was bad.  His left ankle prevents him 
from running or walking for long.  He could not jump and then 
land on his left ankle.  The veteran arrived for his 
examination without the use of supports or devices.  On 
examination of the left ankle, dorsiflexion was to 10 
degrees, plantar flexion was to 30 degrees, inversion was to 
15 degrees, and eversion was to 15 degrees.  On examination 
of the back, flexion was to 95 degrees, hyperextension was to 
25 degrees, rotation was 20 degrees bilaterally,  and 
abduction was 25 degrees bilaterally.  Range of motion was 
the same for both passive and active motion.  The veteran 
complained of slight pain in all extremes of left ankle 
motion and complained of back pain on 60 degrees of straight 
leg raising, 60 degrees on flexion, abduction, and external 
rotation both to the left and right.  There was no lateral 
ankle instability and no lower extremity atrophy.  There was 
no significant back or ankle redness, swelling, tenderness, 
or deformity except as specified.  The veteran dressed, 
undressed, and climbed up and down the examination table 
normally.  He walked on his toes normally, but complained of 
pain on heel walking.  He complained of left ankle pain when 
he walked on the lateral edges of his feet and on deep squat.  
A neurological examination showed normal ankle jerks and a 
patch of decreased pinprick sensation over the left lateral 
ankle.  Lower extremity muscle strength was normal.

The veteran underwent a VA examination in January 2001.  He 
complained of left ankle pain and low back pain, and 
indicated that he could walk a mile, sit for one or two hours 
without major discomfort, and drive a car at least 100 miles 
at a time.  The examiner observed that the veteran ambulated 
without difficulty.  Examination of the left ankle showed 
that it measured one centimeter smaller in circumference than 
the right ankle.  Both ankles could be fully extended and 
flexed.  Pronation and supination was also not limited or 
painful.  There was no peripheral edema or localized 
tenderness.  Examination of the lumbar spine showed that 
forward flexion to 85 degrees and backward extension to 30 
degrees.  Lateral rotation and flexion to the left were 
slightly limited but not particularly painful and were 
possible to 25 degrees to the right.  DeLuca factors were 
considered and examination of joints and spine suggested a 
10-degree loss of range of motion of the left ankle.  X-rays 
of the left ankle showed a stable ankle that was status post 
plate and screw fixation of the distal tibia and fibula.  X-
rays of the lumbosacral spine showed no change in a linear 
lucency through the L4 pars interarticularis.  Arthritic 
changes at the L4 facet were unchanged and there was minimal 
spurring anteriorly of L4 and L5 that were also unchanged.  
The overall impressions were healed fracture, left distal 
tibia and fibula with plate and screw fixation, limiting 
ankle motion and mild arthritic changes at L4-L5.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found; this is a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Left Ankle

The veteran's service-connected left ankle disability is 
evaluated as 10 percent disabling prior to December 24, 1997, 
pursuant to Diagnostic Code 5271, ankle limitation of motion.  
According to this Diagnostic Code a 10 percent evaluation is 
warranted for moderate limitation of motion and a 20 percent 
evaluation is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Upon consideration of all of the evidence, the Board finds 
that the veteran's service-connected left ankle disability is 
no more than 10 percent disabling for moderate limitation of 
motion according to applicable criteria for the period prior 
to December 24, 1997. 

The Board notes that dorsiflexion of the ankle to 20 degrees 
is considered full and plantar flexion to 45 degrees is 
considered full.  See 38 C.F.R. § 4.71a, Plate II.  Medical 
evidence obtained from VA examination reports and progress 
notes from the Minneapolis VAMC show that the veteran had 
some limited range of motion of the left ankle prior to the 
December 24, 1997, VA examination.  A December 1993 VA 
examination report shows that the veteran's left ankle 
demonstrated dorsiflexion to zero degrees and plantar flexion 
to 30 degrees.  A September 1995 VA examination report showed 
dorsiflexion of the left ankle was to 5 degrees at best and 
plantar flexion was to 45 degrees.  Although the findings 
indicate that dorsiflexion of the left ankle demonstrated 
marked limitation, they also show slight and no limitation of 
the plantar flexion.  When considering the left ankle 
mobility as a whole, these findings more nearly approximate 
moderate disability.

The Board is aware that in the evaluation of a disability 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 with regard to additional functional loss due 
to pain.  In this case, however, while the veteran complained 
of pain associated with the disability at issue, "a finding 
of functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The pathology and objective observations 
of the claimant's behavior do not satisfy the requirements 
for a higher evaluation.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.   In reviewing the evidence of record, there 
is no objective evidence of painful motion, weakness, excess 
fatigability, flare-ups, or any of the other factors that 
must be considered in accordance with DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Since the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for 
residuals of a left ankle fracture prior to December 24, 
1997, the benefit of the doubt doctrine does not apply and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991).

On December 24, 1997, the veteran underwent a VA examination.  
The findings show that the veteran's left ankle demonstrated 
dorsiflexion to zero degrees and plantar flexion to 20 
degrees.  As the evidence shows the veteran lost all 
dorsiflexion and more than half of plantar flexion, his 
disability clearly worsened and supports a disability rating 
of 20 percent. 

Since a 20 percent rating is the maximum level of disability 
under Diagnostic Code 5271, the veteran may only receive a 
higher rating under a Code that allows for disability ratings 
greater than 20 percent.  In this instance, the only 
Diagnostic Code related to the ankle that allows for a higher 
rating is Diagnostic Code 5270, ankylosis of the ankle.  This 
Diagnostic Code provides for up to a 40 percent rating for 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2001).

There is no medical evidence of record that shows that the 
veteran's ankle is ankylosed, therefore, a higher evaluation 
is not warranted under Diagnostic Code 5270.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

With regard to DeLuca, the Board notes that the January 2001 
VA examination report notes a 10-degree loss of left ankle 
motion due to pain.  This finding alone demonstrates only 
minimal additional impairment, thus, it is an insufficient 
basis for an increase under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, as mandated by DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
a left ankle injury from December 24, 1997, the benefit of 
the doubt doctrine does not apply and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 1991).

Finally, in evaluating the claims for increased evaluations 
for a left ankle disability, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995).

Low Back

The veteran's lumbosacral strain is rated according to the 
criteria set for in Diagnostic Code 5295, lumbosacral strain.  
Under this Code a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent rating is 
warranted with muscle spasm on extreme forward bending and 
loss of unilateral lateral spine motion in a standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's low back syndrome is rated as 10 percent 
disabling prior to October 6, 1999.  The veteran complained 
of low back pain and some limitation of motion was noted 
during a December 1993 VA examination.  Flexion of the back 
was to 95 degrees, hyperextension was to 30 degrees, 
abduction was to 30 degrees, and rotation was to 30 degrees 
to the right and 25 degrees to the left.  Progress notes from 
the Minneapolis VAMC dated in October 1994, however, indicate 
the veteran's low back demonstrated normal range of motion.  
The findings reported in a September 1995 VA examination 
report were similar to those from the earlier December 1993 
VA examination report.  The veteran complained of 
intermittent low back pain and range of motion tests showed 
forward flexion was at least 90 to 95 degrees, backward 
extension was to 40 degrees, side flexion was to 30 degrees, 
and rotation was to 30 degrees.  There was also no tightness 
of the lumbar paraspinal muscles.  These findings, which 
include evidence of pain and a slight decrease in low back 
motion, support no greater than a rating of 10 percent.

The findings from a December 24, 1997, VA examination, 
however, do reflect a worsening of the veteran's low back 
syndrome.  As previously noted, a 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Although there is no evidence of muscle spasm, the 
findings from the December 1997 VA examination do show loss 
of lateral spine motion in a standing position.  The range of 
motion tests show the veteran's back only demonstrated 
lateral bending to 25 degrees, which is a decrease in motion 
from earlier findings. Given the objective medical evidence, 
along with the veteran's consistent credible complaints of 
low back pain, the Board concludes that the disability 
picture more nearly approximates the criteria for a 20 
percent rating under DC 5295, effective December 24, 1997, 
the date of the VA examination.

The Board notes that the findings from the VA examination on 
October 6, 1999, are very similar to those from the earlier 
VA examination on December 24, 1997, and that no change was 
noted for lateral bending.  In addition, the limitation of 
lateral bending has consistently remained limited to 25 
degrees even during the most recent January 2001 VA 
examination.

The Board has considered whether the veteran's low back 
syndrome warrants an increase to 40 percent, however, the 
objective medical evidence fails to demonstrate evidence of 
severe symptoms such as listing of the whole spine to the 
opposite side, positive Godthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board is aware that in the evaluation of a disability 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 with regard to additional functional loss due 
to pain.  In reviewing the evidence of record, the Board 
finds that the veteran indicated during the October 1999 VA 
examination that pain significantly limited his functional 
ability at times and sometime had decreased range of motion 
due to pain.  The pain was also aggravated by sitting for a 
long period of time.  Although subjective complaints were 
noted, none of the VA examinations since service provided 
objective observations that would support and increase based 
on these factors under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, as mandated by DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

After consideration of all of the evidence, the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for low back syndrome from July 7, 1993 to December 
23, 1997, but is in favor of a 20 percent rating from 
December 24, 1997, to October 5, 1999.  The benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In addition, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for low back syndrome from 
December 24, 1997; therefore, the benefit of the doubt 
doctrine does not apply and the claim is denied. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In evaluating this claim, we have determined that the case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle fracture prior to December 24, 1997 is 
denied. 

Entitlement to a rating in excess of 20 percent from December 
24, 1997 for residuals of a left ankle fracture is denied.

Entitlement to a rating of 20 percent for low back syndrome 
prior to October 6, 1999, is granted from December 24, 1997, 
to October 5, 1999, subject to the provisions governing the 
award of monetary benefits.

Entitlement to a rating in excess of 20 percent for low back 
syndrome from October 6, 1999 is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

